The Attorney              General of Texas
                                           April 9, 1980
MARK WHITE
Attorney General


                   Honorable Kenneth II. Ashworth             Opinion No. MW-16 5
                   Coordinating Board
                   Texas College 6r University System         Re: Classification   of    faculty
                   Austin, Texas 787ll                        members at Odessa College.

                   Dear Mr. Ashworth:

                         You ask whether full-time teaching faculty of Odessa College are to
                   be considered   classified, administrative, or professional staff members for
                   purposes of article 6252-Ea, V.T.C.S.

                          Article 6252-Ea, V.T.C.S., provides that upon the death of a state
                   employee, the state shall pay his estate for all the employee’s accumulated
                   vacation leave and for one-half his accumulated sick leave. “Employee” is
                   defined to exclude

                              Sec. 1. . . . any person who is covered by the Teacher
                              Retirement System of Texas, exce t . . . classified,
                              administrative,     and professlo‘&staff      members
                              employed by a State institution of higher education
                              who have accumulated vacation or sick leave, or
                              both, during such employment.

                   (Emphasis added). Thus, the “classified, administrative,      and professional”
                   language is operative only to save persons otherwise eligible for article
                   6252-Ea, V.T.C.S., benefits as state employees from being excluded because
                   of their membership in the Teacher Retirement System of Texas. It does
                   not make eligible all classified, administrative and professional staff people
                   employed in those capacities by institutions of higher education.

                         No person employed by Odessa College, a public Junior College, comes
                   within article 6252-6a, V.T.C.S., because that statute applies anly to “any
                   appointed officer or employee in a department of the State” not otherwise
                   excluded. Such persons are employed by the junior college district, not the
                   state. Educ. Code SS 130.001, et seq; Shepherd v. San Jacinto Junior College
                           363 S.W.2d 742 (Tex. 1963); Attorney General Opinion M-707 (1970.).
                          oss v. San Jacinto Junior College, 588 F.2d 96 (5th Cir. 1979); Hander
                   Dan      Jacinto Junior Co       519 F.2d 273, aff’d per curiam on reh-
                   522 F.2d 204 (5th Cir. 197    - f. Hart v. University of Texas at Houston, 474
P. 521
Honorable Kenneth Il. Ashworth     -   Page Two     (NW-1651



P. supp. 4;65uS . D. Tex. 1979); Henry v. Texas Tech University, 466 F. Supp. 141(N.D. Tex.
1979).            whatever distinction    the statute  might make between “classified,
administrative:  and professional” staff members and others is of no consequence here. It
is unnecessary; therefore, that we determine in this opinion whether that grouping would
include faculty members employed by the college. -Cf. Attorney General Opinion H-829
(1976).

                                       SUMMARY

           Article 8252-8a, V.T.C.S., does not apply to persons employed by
           Odessa College.




                                              MARK     WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Walter Davis
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                         P.   528